Action to impress a constructive trust upon three parcels of real property in Queens County, title to which is in the name of the defendant, and to enforce an oral agreement requiring the conveyance of these parcels to the plaintiff. Judgment for the plaintiff unanimously affirmed, without costs. (Tiedemann V. Tiedemann, 201 App. Div. 614, 617, affd. 236 N. Y. 534; Isguith V. Isguith, 229 App. Div. 555, 562, and cases cited therein; Foreman V. Foreman, 251 N. Y. 237.) Present — Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ.